Citation Nr: 1541310	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service connected left knee strain. 

2.  Entitlement to a compensable evaluation for left (minor) elbow musculoligamentous strain for the period prior to February 12, 2010. 

3.  Entitlement to an evaluation in excess of 10 percent for left (minor) elbow musculoligamentous strain from January 28, 2012. 

4.  Entitlement to an effective date prior to January 28, 2012 for service connection for coccygeal strain (claimed as tailbone injury). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active duty from June 1987 to July 1987 (service connection has been granted for disability incurred during that period).  He also had active service from April 2003 to June 2004, from August 2005 to December 2006, and from January 3, 2011 to January 27, 2012.  

The Veteran's reserve service, including active duty training from April 2002 to August 2002, totaled more than 21 years at the time of his January 2012 discharge from active duty.  The Veteran served in Iraq and was awarded the Combat Action Ribbon. 

This matter initially came before the Board of Veterans' Appeals on appeal from rating decisions of the Lincoln, Nebraska, Regional Office (RO).  In July 2011, the Board denied three claims and Remanded two claims.  Appeal of additional claims was perfected during the pendency of the Remand.  In January 2015, the Board, in pertinent part, Remanded the issues addressed on the title page of this decision.  

The Veteran's physical files and electronic files (Virtual VA and eFolder documents) have been reviewed in preparation for this decision.

The claim for an increased evaluation for left knee strain, and the claim for a compensable initial evaluation for left elbow disability prior to February 12, 2010, and to an initial evaluation in excess of 10 percent for the left elbow disability from January 28, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran in this case had active military service from January 3, 2011 to January 27, 2012.  

2.  The Board's July 1, 2011 decision was not appealed, and the Board's determinations therein as to what formal claims were submitted prior to the July 2011 appeal is final.  

3.  By law, January 28, 2012 is the earliest effective date which may be assigned for an award of service connection for coccygeal disability, since that claim was submitted after the Veteran's re-entry into active service on January 3, 2011.


CONCLUSION OF LAW

No criterion authorized by law for assignment of an effective prior to January 28, 2012, for service connection for a coccygeal disability claimed following the Veteran's January 27, 2012, separation from active service, is met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" is the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  Upon receipt of an informal claim, if a formal claim is not of record, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.  

In this case, the record establishes that the Veteran submitted several claims for service connection prior to the Veteran's January 3, 2011 re-entry into active service.  In its July 2011 decision, the Board identified all formal claims for service connection received prior to the July 2011 appellate review, and identified the procedural status of each claim.  No formal claim for service connection for a coccygeal disability was identified by the Board.  The Board's July 2011 decision was not appealed, and is final.  

By statute, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later, except that an effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  38 U.S.C.A. § 5110(b) (emphasis added); 38 C.F.R. § 3.400(b)(2).  

Therefore, by law, January 28, 2012, the day following the Veteran's service separation, is the earliest effective date for a grant of service connection based on any formal or informal claim for service connection for coccygeal disability raised during or after the Veteran's re-entry into active service on January 3, 2011.  See 38 C.F.R. §§ 3.155, 3.400(b)(2)(ii) (a period of inactive duty cannot serve as a basis for a grant of service connection prior to the date of receipt of the claim for service connection, i.e., records from such period do not raise an informal claim).  

Given the statutory preclusion of assignment of an effective date for an award of service connection during a period of active duty, and the finality of the Board's July 2011 decision, the law precludes an effective date prior to January 28, 2012, for the grant of service connection for a coccygeal disability based on a formal claim for service connection submitted after the Veteran's January 3, 2011 re-entry into active service.  

The Veteran has no legal entitlement to an effective date prior to January 28, 2012 for a grant of service connection for coccygeal disability claimed following the Veteran's January 3, 2011 induction into active service and service separation on January 27, 2012.  The record establishes that no claim for service connection for coccygeal disability was submitted prior to April 2012 or inferred in a final July 2011 Board decision.  

Additional evidence potentially relevant to all claims on appeal was received by VA after the Veteran perfected his appeal for an earlier effective date for the grant of service connection for coccygeal disability.  The RO did not issue a supplemental statement of the case (SSOC) after this evidence was received, and the Veteran did not waive his right to review of that evidence.  The Board Remanded the appeal, including the claim for an earlier effective date for the grant of service connection for coccygeal disability.  

Review of the additional evidence submitted after the RO's last review of evidence and the additional evidence received during the course of the Remand discloses that none of the evidence is relevant to the claim for service connection for coccygeal disability or to show that a formal or informal claim for service connection for that disability was submitted by the Veteran or may be considered as received by VA prior to the Veteran's January 3, 2011 re-entry into active service.  

The Board's July 2011 Remand did not direct further development or examination related to the effective date awarded for coccygeal disability.  The Veteran, through his representative, has requested that he be afforded copies of VA examination conducted in April 2015.  However, neither the Veteran nor his representative argues that the April 2015 examination includes evidence relevant to show when a claim for coccygeal disability was submitted.  Rather, the additional evidence is consistent with the Veteran's prior evidence and statements that coccygeal disability was incurred following the Veteran's re-entry into active service as of January 3, 2011.  To the extent that such evidence may be considered relevant, this evidence is entirely adverse to a finding that there is any fact or legal theory which might entitle the Veteran to service connection prior to January 28, 2012, for a disability incurred during or claimed after a period of active service ending on January 27, 2012.   

In the absence of identification of any fact which might be substantiate any theory of legal entitlement to an effective date prior to January 28, 2012, for coccygeal disability, it would be fruitless to Remand this claim for further notice or assistance, since the law precludes an effective date for a grant of service connection to a Veteran for a disability incurred during service until the completion of the service during which the disability was incurred.  January 28, 2012, is the earliest date allowed by law for a grant of service connection for coccygeal injury incurred following a January 3, 2011 induction into active service and separation form such service on January 27, 2012, where all evidence of record is consistent with the Veteran's own contentions that the disability for which the effective date is sought was incurred during the period of active service from which the Veteran separated on January 27, 2008.  As the claim must be denied based on the law, rather than any fact not already addressed in a final Board decision, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis, 6 Vet. App. at 430.

ORDER

An effective date earlier than January 28, 2012, for a grant of service connection for coccygeal disability, is denied.  


REMAND

The Veteran was afforded VA examination of his left knee and left elbow in April 2015.  

The Veteran, through his attorney, argues that he and his attorney have not had an opportunity to obtain a copy of that report or access to the report.  The medical evidence includes in the VA examination reports is relevant to the claim, and the Veteran must be afforded an opportunity to review the report before the appeal is transferred to the Board, given the May 2015 request for such review.  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his attorney a written copy of each VA examination report regarding this appeal, or explain the procedure for obtaining an electronic copy.  Advise the Veteran and his attorney when the period for submission or identification of additional evidence or argument will end.  Then, readjudicate each claims on appeal based on the additional evidence or argument and the record as a whole.  If the claims are not resolved to the Veteran's satisfaction, return the appeal to the Board if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


